Title: To John Adams from Tench Coxe, 27 August 1791
From: Coxe, Tench
To: Adams, John



Sir
Philada. Augt. 27. 1791

I am honored this day with your letter enclosing one for Mr. W. Hamilton, and one for your Steward, both of which I have put into the way of being delivered to them.  It will give me very great & sincere pleasure to be instrumental to the accommodation of Mrs. Adams & yourself, for which purpose I shall take all the pains in my power to procure a house, that will be suitable. Rents are much advanced, at least for good houses, by the demand for the French & Spanish diplomatic Gentlemen, the expectation of those from Britain, Portugal &c, the Bank, & some of the now Directors who will come from the other States.
I some time since did myself the honor to cover to you the last Number of the enumeration of Lord Sheffield.
By this days mail I recd. a very lengthy letter from one of our Countrymen in England in which he furnishes me with the substance of a report from a Comme. of the privy Council relative to the American Commerce. It is a very poor state paper as to the information & reasoning it contains, and winds up with a sufferance of the present state of things.  The West India Trade & that to their Northern Colonies are stated as objects on which the British Government ought to refuse even to treat—
With my most respectful Compliments to Mrs. Adams I have the honor to be with the highest respect, Sir /  your most obedt. /  & most humble servant

Tench Coxe